Citation Nr: 0206257	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-40 475	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the veteran's 
death.


REPRESENTATION

Appellant represented by:	Robert L. Depper, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, Mrs. M.D., Mr. M.B., and Mrs. J.M.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1944 to April 1946.  He died in 
October 1994.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which determined that she was 
not entitled to DIC under the provisions of 38 U.S.C.A. 
§ 1151 for her late husband's death.  The Board remanded the 
case to the RO in September 1997 for further development and 
consideration, and after completing the development requested 
the RO continued to deny the claim and returned the case to 
the Board.  The Board, in turn, issued a decision in April 
1999-also denying the claim, and the veteran's widow 
appealed to the U.S. Court of Appeal for Veterans Claims 
(Court).

In March 2001, while the case was pending at the Court, VA's 
Office of General Counsel (OGC)-representing the Secretary, 
filed a motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for readjudication 
in light of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The VCAA since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001) and the 
implementing regulations are found at 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Court granted the motion in 
an order issued in May 2001 and since has returned the case 
to the Board for compliance with the VCAA.



FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical center 
(VAMC) in September 1994 for symptoms consistent with a 
neurovascular disease; and based on the subsequent clinical 
evaluation and workup while hospitalized, he received an 
appropriate diagnosis and treatment.

2.  VA did not, however, provide adequate follow-up care to 
the veteran in October 1994-but, regardless, the treatment 
and medication (Tegretol) that he had received from VA in 
September and October 1994 did not exacerbate his 
longstanding depression and, in turn, cause him to commit 
suicide from a 
self-inflicted gunshot wound to his chest.

3.  The widow-appellant has been duly apprised of the VCAA 
and its legal implications as they may affect the outcome of 
her appeal, and she also has been given an opportunity to 
submit additional medical and/or other evidence to 
substantiate her allegations.

4.  The widow-appellant recently indicated in April 2002 
through her representative, however, that she does not have 
any additional evidence to submit, so the Board could proceed 
immediately with the readjudication of her claim.


CONCLUSION OF LAW

The criteria have not been met for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 for the veteran's death.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the VCAA

As alluded to earlier, the Court vacated the Board's prior 
decision in April 1999 because the Board needs to address the 
requirements of the rather recently enacted VCAA and ensure 
there has been compliance with the procedural safeguards 
provided by this new law.  This, in turn, will prevent the 
widow-appellant from being prejudiced and give her the full 
benefit of this new law since she is entitled to have it 
considered in her appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997); Bernard v. Brown, 4 Vet. App. 384 (1993).

First, VA has a duty to notify the widow-appellant of any 
information and evidence needed to substantiate her 
allegations and complete her claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  VA also has a duty 
to assist her in obtaining evidence necessary to substantiate 
her claim, provided there is a reasonable possibility that 
it will.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The widow-appellant and her representatives (both former and 
current) have been notified several times during the pendency 
of this appeal of the reasons and bases for denying her 
claim.  This initially occurred when the RO first notified 
her of the April and June 1995 rating decisions that she 
appealed.  But the RO also subsequently sent her a Statement 
of the Case (SOC) in September 1995 and numerous more recent 
Supplemental Statements of the Case (SSOCs) in February 1996, 
October 1996, January 1997, March 1997, and September 1998.  
She also testified at a hearing at the RO in support of her 
claim in November 1995, and the Board specifically remanded 
her case to the RO in September 1997 to obtain additional 
relevant medical evidence-including any not then currently 
of record that she identified.  Also in that remand, the 
Board asked the RO to ensure that all other VA and private 
treatment records were on file (and they are), and also at 
the request of the Board the RO obtained an objective medical 
opinion specifically addressing the dispositive question at 
issue-that being, whether the veteran's death was the result 
of the treatment (including medication) and evaluation that 
he received at the VAMC in September and October 1994.

Even since passage of the VCAA on November 9, 2000, the 
widow-appellant has had these very same opportunities.  
Indeed, she and her representative received a copy of the 
motion filed by VA's Office of General Counsel in March 2001 
specifically requesting that the Court vacate the Board's 
April 1999 decision in light of the VCAA.  And the motion 
contained a detailed discussion of this new law and its legal 
implications as they could affect the outcome of her appeal.  
Furthermore, after the Court granted the Office of General 
Counsel's motion in May 2001 and returned the case to the 
Board, the Board-in turn, sent the 
widow-appellant and her representative letters in October 
2001 and April 2002 giving them an opportunity to review the 
evidence of record, including the pertinent pleadings and 
briefs filed at the Court, and submit written or other 
argument in response.  They elected not to, however, even 
after being given an extension of time to do so.  Moreover, 
the widow-appellant recently indicated in April 2002 through 
her representative that she did not have any additional 
evidence to submit, and that the Board should immediately 
proceed to readudicate her claim.  That having been said, 
there is no legitimate reason to further delay another 
decision in her case since the requirements of the VCAA have 
been satisfied.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Since the basis for vacating the Board's prior April 1999 
decision was for procedural reasons-due to the enactment of 
the VCAA during the pendency of the appeal, as opposed to the 
actual substantive content and findings of the Board, it is 
permissible for the Board merely to reiterate the facts 
discussed in the prior decision since neither the Office of 
General Counsel in filing the motion nor the Court in 
granting it actually found fault with that portion of the 
decision.  Similarly, the Board's reasons and bases for 
denying the claim remain the same-even in spite of the 
benefits of the VCAA, so they, too, merely need to be 
restated, albeit with certain slight adjustments in wording 
here and there perhaps to further expound on important points 
of particular note.


II.  Factual Background

The veteran's death certificate indicates that he died on 
October [redacted], 1994, from a gunshot wound to his chest.  The 
manner of death was found to be suicide.  His death 
certificate also indicates that he "had been depressed for 
sometime."

VA medical records for the weeks immediately preceding his 
death show that in September 1994, the veteran was brought to 
the emergency room of a local VAMC by his wife and daughter; 
they apparently were concerned about the sudden onset, within 
the last 3 months, of a change in his functioning.  His 
family reported a sudden onset of unusual behavior consistent 
with slurred speech, drooping of the right side of his mouth, 
confusion, and drastic decrease in his memory.  During the 
previous 24 hours, he had become paranoid, uncooperative, and 
difficult to control.  He also reportedly had been 
hospitalized the prior week (at a private facility) due to 
these acute changes.  And according to his family, his 
private doctor had suggested studies of his neck veins and 
computerized tomography (CT) scan of his head.  The veteran, 
himself, reported no problems other than weakness and his 
"nerves."  The admitting note states that, according to his 
family, he had no psychiatric history or medications.  He had 
no history of hallucinations, paranoia, mood lability or 
anxiety.  During his hospital stay, he experienced several 
episodes of confusion, inability to speak, and inappropriate 
behavior.  No focal neurological deficits were found and he 
was admitted to psychiatry.  His past psychiatric history was 
reported by the family as including a diagnosis of 
depression, made by a cardiologist 3 months earlier.  It was 
reported that he was placed on Effexer.  There was no other 
psychiatric history mentioned or otherwise reported.  He 
denied experiencing any suicidal ideation, although his 
family reported "some questionable suicidal ideation earlier 
in the week."  His family also reported that the problem 
with intermittent slurred speech had been occurring for the 
past 6 months, lasting about 5 to 10 minutes per episode and 
occurring about 20 times per day, with clearing in between.  
Diagnostic testing included an echocardiogram, 
electroencephalogram, 24 hour holter monitor, carotid 
Doppler, a CT scan of the head, and a single photon emission 
CT scan.  The carotid Doppler studies showed only minimal 
change in the right internal carotid artery, without 
significant stenosis.  The CT scan of the head was normal.  
The single photon emission CT scan showed decreased cerebral 
atrophy and several small areas of decreased radial tracer 
activity-which, according to the veteran's doctors, were 
most consistent with a cerebrovascular accident (CVA), i.e., 
a stroke.  A referral consultation with a neuropsychiatrist 
was obtained, and it was deemed that the veteran most likely 
was having seizures secondary to cerebral hypoxia.  This was 
concluded due to the fact that he had post ictal confusion 
for up to 24 hours following an episode of disorientation and 
confusion.  He also admitted to some aura-type activity with 
smelling an unusual smell before a confusional onset.  Aside 
from that, he reported that during the past 6 months he had 
had difficulty forming the words that he wanted to say.  He 
also reported that he knew what he wanted to say, however, 
the words would not come out right.  That reportedly had 
happened intermittently.  And based on the transient 
confusion with intermittent aphasia, neuropsychiatry 
concluded that his symptoms were most consistent with a 
cerebrovascular accident, trans-ischemic in nature, causing a 
secondary irritation of the cortical surface of the brain, 
inducing a seizure.  It was recommended that he receive a 
trial of Tegretol, and appropriate laboratory work was 
completed to begin use of this medication.

After several adjustments in the manner of dispensing the 
Tegretol, the veteran was observed for a "couple [of] days" 
to have had no bouts of intermittent confusion.  Also, before 
his discharge, he was sent to Medicine Service since there 
was no psychiatric diagnosis.  Medicine Service did not 
mention how to manage the level of Tegretol.  However, after 
he was discharged from the VAMC, a letter was sent to him 
informing him that in approximately 1.5 weeks, he should 
report to a VA evaluation clinic and request a Tegretol level 
to be drawn.  Continued follow-up also was to be as 
recommended by the VA evaluation clinic.  According to the 
Nursing Discharge Summary, the veteran was mentally and 
emotionally stable when released from the VAMC.  He denied 
thoughts of self harm or harm to others.  His discharge 
diagnoses were:  dementia secondary to cerebrovascular 
accident (Axis I), cerebrovascular accident with secondary 
seizure activity and transient ischemic attacks with aphasic 
component (Axis III), and moderate problems with job 
functioning, problems with social functioning (Axis IV).

A VA treatment note, dated October 11, 1994, indicates the 
veteran was seen for a Tegretol level check.  It was noted 
that his Tegretol level was "6.1 (8-12)."  It was also 
noted that his chart was ordered; however, it never arrived 
from North Little Rock.  The plan apparently was to continue 
using the Tegretol and that his chart would be obtained from 
North Little Rock for review by the physician.

The private medical evidence of record includes numerous 
treatment records dated from 1993 to 1994, which indicate 
that the veteran was treated for severe coronary artery 
disease, peptic ulcer disease, acute psychosis, and 
depression, among others.  A private hospital report in 
particular, dated in May 1993, indicates that he was seen for 
an ulcer, and that it was noted that he had not slept for 
several days and had become confused and agitated.  His 
family revealed that he had a morbid fear of having carcinoma 
(cancer).  Other private treatment records, dated in October 
1994, indicate that he was hospitalized due to severe 
depression and abdominal pain.  His discharge summary report 
indicated that he was being followed (by the attending 
physician, Dr. R.E.L.) for coronary artery disease and ulcer 
disease,  noting also coronary artery bypass grafting surgery 
in 1993 followed by a severe bout of ulcer disease due to 
stress, worry, and smoking.  He reportedly developed 
difficulty with acute psychosis, which was treated and 
improved.  It further was reported that he had been under a 
significant amount of stress secondary to work conditions and 
family problems and that he had become somewhat non-
communicative and was beginning to hallucinate.  Mental 
status examination was somewhat diminished with a very 
flattened affect.  And due to significant lack of sleep for a 
few weeks, he was given medication to induce sleep.  He was 
placed on Effexer for depression and overall did begin to 
improve after several days.  The laboratory data on admission 
showed no marked abnormalities.  He was seen by social 
services for psychological consultation with the family in 
attendance and he was to be seen by a support group near his 
home.  The attending physician reported that the veteran 
needed to have intensive psychological treatment.  The 
diagnoses included severe depression, psychosis, among 
others.

During her hearing at the RO in November 1995, the widow-
appellant testified concerning her interpretation of the 
circumstances surrounding the veteran's treatment with 
Tegretol and his subsequent death.  A family member also 
testified that the veteran was very depressed prior to the 
hospitalization in September 1994.  And submitted into 
evidence, aside from the hearing testimony, was a portion of 
the Physician's Desk Reference pertaining to Tegretol.  One 
entry states that "the possibility of activation of a latent 
psychosis and, in elderly patients, of confusion or 
agitation, should be borne in mind."

Still other evidence submitted in support of the claim 
includes a letter from Dr. R.E.L., dated in February 1997, 
indicating that the veteran was seen by him in September 1994 
and admitted for severe depression with the onset of 
psychotic behavior, noting that he had experienced marked 
sleep deprivation preceding that.  However, due to continuing 
difficulty and the need for psychiatric follow-up, he was 
referred to the VA hospital.  Dr. R.E.L. also reported that, 
although VA records showed the veteran had minimal carotid 
disease, a CT scan of his head was normal.  Also, a SPECT 
scan was reported with minimal diminished uptake in the 
temporal lobes, yet he was diagnosed with strokes with 
seizures, placed on Tegretol, and sent home.  Dr. R.E.L. 
further maintained that the VA diagnostic testing, reported 
above, indicated no evidence of stroke and no frontal lobe or 
temporal lobe masses were identified.  Thus, he concluded 
there was no thorough basis for the diagnosis given, other 
than suspicion.  Dr. R.E.L. went on to state that the initial 
problem for which he was referred, depression, was not 
addressed, and argued that the veteran inappropriately was 
placed on Tegretol which has the side effect of aggravating 
depression.  According to the ABMS Directory of Board 
Certified Medical Specialists, 1781 (27th ed. 1995), Dr. 
R.E.L. is a specialist in Internal Medicine.

A medical opinion letter from the North Little Rock VA 
Psychiatry Service, dated in November 1994, indicates that 
the most common side-effects of Tegretol are dizziness, 
drowsiness, nausea, and vomiting, with less common ones being 
mood and behavior changes, especially in children.  A rare 
side-effect reportedly is depression.  The physician 
authoring that letter reported that he/she could not state 
that the veteran's suicide was secondary to medication as 
he/she had not seen him for 20 days.  It also was noted that 
his VA treatment note shortly before his death made no 
mention of depression or suicidal ideation.  The physician 
therefore could only state that at discharge, his family was 
told to monitor his behavior closely due to the risk of 
stroke and seizures until a period of time of stability 
had passed, and that they were encouraged to make contact 
with their local physician who had referred the veteran to 
VA.

A VA psychiatrist's opinion, dated in February 1995, 
indicates that there was no merit to the allegation that 
Tegretol resulted in the veteran's depression and suicide.  
It was noted that this medication is used to treat mood 
disturbance in some patients, but was primarily used in this 
case to treat seizure activity.  The family agreed to monitor 
his behavior at discharge due to his inability to care for 
himself and due to his confusion.

More recently, in May 1998, the Director of Compensation and 
Pension Service made a request to the VA Under Secretary for 
Health for another, preferably more objective medical opinion 
on the issue at hand.  To avoid even the appearance of 
impropriety, the opinion was solicited from a physician who 
had not treated the veteran during the time in question.  The 
opinion ultimately was obtained from the Chief Consultant, 
Mental Health Strategic Healthcare Group, in July 1998.  
And in response to the determinative question of is it as 
likely as not that the VA hospitalization in September 1994, 
or any subsequent VA medical treatment, or failure to provide 
necessary treatment, caused the veteran's death, the answer 
was an emphatic "no."  The medical expert's reasoning was 
that the veteran had a history of cardiovascular disease and 
an unspecified depressive disorder.  He also was admitted to 
the VA hospital with presenting symptoms and a history 
consistent with neurovascular disease.  The hospitalization 
was predominated by periods of cognitive dysfunction and 
delirium that appeared to have remitted after the initiation 
of Tegretol.  He committed suicide 19 days after discharge.  
The expert further indicated that Dr. R.E.L.'s allegation 
that there was no thorough basis for the discharge diagnosis 
was incorrect.  According to the VA specialist, the veteran 
had presented with a history of a step-wise decline in 
cognitive functioning.  The resulting diagnosis of a vascular 
dementia was supported by SPECT study, which showed cerebral 
atrophy and several small areas of decreased radiotracer 
activity and by electroencephalography demonstrating a 
seizure disorder.  In further response to Dr. R.E.L.'s 
allegation that VA had failed to address the veteran's 
depression, the VA expert indicated that the veteran was not 
admitted for treatment of depression, but rather for 
cognitive abnormalities, weakness, and repeated episodes of 
slurred speech.  He also did not have a history of suicide 
attempts or suicidal ideation.  There simply was inadequate 
evidence to determine if he had a major depressive disorder.  
There also was no information about the event surrounding his 
suicide.  The expert went on to acknowledge that follow-up 
care from VA was in fact inadequate.  The veteran was 
admitted with severe disturbances in cognition, judgment, and 
behavior.  Yet, the only aftercare provided was blood draw 
and evaluation of Tegretol serum level.  It still however was 
the expert's ultimate finding, nonetheless, that it was 
unlikely that Tegretol either caused the veteran's depression 
or exacerbated a pre-existing depression.  Therefore, said 
the VA expert, one could only speculate that different 
aftercare may have prevented the suicide.  Consequently, the 
expert did not believe that it was as likely as not that the 
VA hospitalization in September 1994, or any subsequent VA 
medical treatment or failure to provide necessary treatment, 
caused the veteran's death.


III.  Legal Analysis

The widow-appellant believes she is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 because the 
doctors who treated the veteran at the VAMC in September 1994 
did not adequately monitor the blood level of his Tegretol-
which, in turn, caused him to develop rashes on his hands, 
shoulders, and arms, and ulcers in his mouth thereby 
exacerbating his depression and ultimately causing him to 
commit suicide.  She also argues, in the alternative, that VA 
failed to properly diagnose and treat his psychological 
problems, that he received a misdiagnosis, and that proper 
follow-up care was not provided by VA which eventually lead 
to his suicide.

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2001).  And for claims, as here, 
that were filed prior to October 1, 1997, a showing of 
negligence or fault on the part of VA is not necessary for 
recovery-whereas it is for claims that were filed on or 
after that date.  See Brown v. Gardner, 115 S. Ct. 552 
(1994); 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Also, according to 38 C.F.R. § 3.358(b)(2), section 1151 
compensation is not payable for the continuance or natural 
progression of disease or injuries for which the treatment 
was authorized.  Furthermore, section 1151 compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran-or, in appropriate cases, his 
representative.  "Necessary consequences" are those that 
are certain to result from, or were intended to result from, 
the treatment administered.  38 C.F.R. § 3.358(c)(3).

Having considered the medical and other evidence of record-
both for and against the claim, and the applicable laws and 
regulations, the Board finds that entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1151 is not warranted in this 
particular case.

First, despite the contentions to the contrary, the medical 
evidence of record indicates the veteran's admission to the 
VAMC during the time in question was not for treatment of 
depression-but rather, for symptoms and a history consistent 
with neurovascular disease (i.e. slurred speech, cognitive 
abnormalities, etc.).  The Board is ever mindful of Dr. 
R.E.L.'s allegation that VA failed to treat the depression 
for which he had referred the veteran to VA.  But, again, the 
actual report of the VA hospitalization at issue indicates 
the veteran's family mainly expressed concern with medical 
symptoms such as a drooping mouth, slurred speech, confusion, 
etc., rather than his being depressed or experiencing other 
psychiatric related pathology.  Also, while it is readily 
apparent that he presented with a history of depression and 
"some questionable suicidal ideation earlier in the week," 
the VA medical records do not reflect that he actually 
exhibited depressive symptoms either when he was admitted to 
the VA hospital or later during that hospitalization.  And 
that is true even though his psychiatric symptoms were 
carefully monitored, and a number of referral psychiatric and 
neuropsychiatric evaluations were conducted during his 
hospital stay. Also, he was specifically found to be 
psychiatrically stable and not suicidal when he was 
discharged from the hospital.  Thus, the Board concludes that 
the allegation that VA failed to properly treat him for 
depression is unfounded, at least given the relevant facts 
during the specific time period at issue.

The Board also finds equally without merit the allegation 
that the veteran received a misdiagnosis while under the 
auspices of VA care.  According to the various specialists 
who evaluated and treated him in the VA hospital, and the 
psychiatric specialists who subsequently reviewed the facts 
and circumstances concerning his evaluation, treatment and 
untimely death, his symptoms were consistent with 
neurovascular disease when he presented to the VAMC.  And the 
resulting diagnosis of neurovascular disease also was 
supported by a SPECT study.

Dr. R.E.L's medical opinion to the contrary is noted, but he 
is not a specialist in psychiatry (rather, in internal 
medicine).  Consequently, his opinion as to the proper 
psychiatric diagnosis carries less weight than the opposing 
opinions of the VA psychiatric specialists who concluded 
differently.  An opinion may be reduced in probative value 
even where the statement comes from someone with medical 
training, if the medical issue requires special knowledge 
such as is the case here.  See Black v. Brown, 10 Vet. App. 
279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  See, too, Madden v. Gober, 125 F.3d 1477 
(Fed.Cir.1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Timberlake v. Gober, 14 Vet. App. 122, 128 (2000); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Although the Board may not ignore the opinion of a treating 
physician such as Dr. R.E.L., the Board certainly is free to 
discount the credibility of that physician's statement, so 
long as the Board provides an adequate explanation of the 
reasons and bases for its determination.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

The Board further takes note of the assertion that Tegretol 
has the adverse 
side-effect of depression.  However, according to the VA 
psychiatric opinion, including that of the Chief Consultant, 
Mental Health Strategic Healthcare Group, this did not occur 
in the veteran's case at hand.  The treatment that he 
received from VA-including with that medication, did not 
either cause his depression or exacerbate any pre-existing 
depression.  And as also indicated by the VA psychiatric 
specialist, yet another point worth emphasizing is that there 
is no detailed information about the events surrounding the 
veteran's suicide-other than the manner of it listed on his 
certificate of death.  He apparently laid down on the floor 
and put a gun on a board up to the center of his chest, just 
before fatally firing.  But there is no mention whatsoever, 
either in the certificate of death or elsewhere, whether the 
longstanding depression that he had experienced prior to his 
death was precipitated by his medication (the Tegretol) or, 
instead, any number of other possible factors and 
circumstances.  We are only left to wonder.  And while the 
evidence has established that VA, if fact, failed to provide 
adequate follow-up care, the medical evidence does not 
similarly establish the requisite causal link between that 
failure to act on the part of VA and the veteran's eventual 
death.  And although the widow-appellant and the others who 
have spoken out on her behalf, except for Dr. R.E.L., 
earnestly believe the veteran's death was related to his 
Tegretol, these allegations are all by lay people who do not 
have the necessary medical training and/or expertise to give 
a competent opinion concerning this.  Hence, there written 
statements and oral testimony to this effect have no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Hasty v. Brown, 13 Vet. 
App. 230 (1999).

The medical treatise evidence submitted by the widow-
appellant from the Physician's Desk Reference only suggest a 
mere possibility of activation of latent psychosis and, in 
elderly patients such as the deceased veteran, of confusion 
or agitation-all of which should be borne in mind when 
prescribing Tegretol.  But that is not tantamount to 
concluding that this actually occurred in this particular 
instance.  And it is not enough merely for the medical 
treatise evidence proffered into evidence to simply provide 
speculative generic statements not necessarily applicable to 
the veteran's specific situation.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Rather, the medical treatise 
evidence cited must discuss generic relationships with a 
degree of certainty such that under the facts of the specific 
case at hand there is at least plausible causality based on 
objective facts rather than an unsubstantiated lay medical 
opinion.  Id.

Obviously, the competing medical opinions in this case for 
and against the claim make it more difficult to issue a final 
decision.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 31 
(1998); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
however, for the reasons stated, there are.  And it is 
certainly permissible for the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In other words, in these 
types of situations it is well within the Board's province 
and jurisdiction (and indeed the Board's legal 
responsibility) to weigh the favorable and unfavorable 
evidence and determine whether, as a whole, the evidence 
supports the claim or is about evenly balanced-in which case 
the widow-appellant prevails.  38 C.F.R. § 3.102.  
Conversely, if, as here, the preponderance of the evidence is 
against the claim, then the benefit-of-the doubt doctrine 
does not apply and the claim must be denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for DIC under the provisions of 38 U.S.C.A. § 1151 
for the veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

